             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
vs.                                       )      Case No. CR-15-00196-001-M
                                          )
RICKY C. WILLIAMS,                        )
                                          )
                     Defendant,           )
                                          )
and                                       )
                                          )
USAA FEDERAL SAVINGS BANK,                )
and its successors or assigns,            )
                                          )
                     Garnishee.           )

              ORDER FOR DISPOSITION OF GARNISHED FUNDS

       A Writ of Garnishment was issued to USAA Federal Savings Bank (“USAA”) on

December 21, 2016. On January 17, 2017, USAA filed an answer, which included an

objection stating that the account was under a prior internal hold from its Fraud Department

and, thus, was not subject to garnishment. Defendant Ricky C. Williams (“Williams”) filed

his objection to the Writ of Garnishment on February 16, 2017. On July 20, 2017, U.S.

Magistrate Judge Shon T. Erwin issued a Report and Recommendation recommending the

denial of the government’s application for a post-judgment writ of garnishment. The

government filed an objection to the Report and Recommendation. On October 2, 2017,

the Court entered an order declining to adopt the Report and Recommendation and granting

the government’s application for a post-judgment writ of garnishment. On October 13,

2017, an Order for Disposition of Garnished Funds was entered.
      Williams filed an appeal to the United States Court of Appeals for the Tenth Circuit

on October 24, 2017. On August 7, 2018, the Tenth Circuit issued its order, affirming this

Court’s conclusion that the government may seek garnishment of Williams’ bank account,

but noting that this Court had failed to consider USAA’s objection to the writ of

garnishment. On August 31, 2018, this Court referred this matter back to the magistrate

judge for review.

      U.S. Magistrate Judge Erwin issued a Report and Recommendation on September

13, 2018, recommending the denial of USAA’s objection and the entry of an order for the

release of the funds held by USAA. Based upon the Court’s failure to mail a copy of the

Report and Recommendation to USAA, the Court, on October 17, 2018, extended USAA’s

time to file any objection to November 5, 2018. USAA has not filed any objection.

      Upon review of this matter, the Court ADOPTS the Report and Recommendation

[Doc. #73] issued by U.S. Magistrate Judge Erwin, DENIES USAA’s objection to the writ

of garnishment, and FINDS that the funds held by USAA should be released. The Court,

therefore, ORDERS USAA to disburse all nonexempt monies and property of defendant

Ricky C. Williams withheld since the date of service of the Writ of Garnishment,

and make all future payments and monies withheld under the continuing Writ of

Garnishment payable to the:

             U.S. District Court Clerk
             U.S. Courthouse
             200 N.W. 4th Street, Suite 1210
             Oklahoma City, OK 73102



                                            2
IT IS SO ORDERED.
Dated this 29th day of November, 2018.




                                         3
